Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2007

In Re: Janet Francis
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1698




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Janet Francis " (2007). 2007 Decisions. Paper 1266.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1266


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-174                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       No. 07-1698
                                    ________________

                                IN RE: JANET FRANCIS,

                                                Petitioner

                                    ________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                           (Related to Civ. No. 05-cv-04882)
                                   ________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                   March 22, 2007

                 Before: BARRY, AMBRO and FISHER, Circuit Judges

                                  (Filed: April 17, 2007)

                                    ________________

                                        OPINION
                                    ________________

PER CURIAM

              Janet Francis, a former member of the United States Army National Guard,

filed a mandamus petition with this Court on March 8, 2007. She argues that she was

discharged from the Guard in violation of numerous Constitutional rights and seeks an

order requiring the Guard to reinstate her.

              Mandamus is a drastic remedy granted only in extraordinary cases. See In
re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To prevail, the

petitioner must establish that she has “no other adequate means” to obtain relief and that

she has a “clear and indisputable” right to issuance of the writ, and the reviewing court

must determine that the writ is appropriate under the circumstances. Id. at 378-79.

Mandamus cannot be used as a substitute for appeal. See, e.g., Id. At 372.

              In 2005, Petitioner filed a civil suit in the United States District Court

seeking reinstatement to the Guard and money damages based on essentially the same

facts alleged in her mandamus petition. D.N.J. Civ. No. 05-cv-04882. The District Court

dismissed her complaint, and Francis filed an appeal, which is currently pending before

this Court. C.A. No. 06-4246. This pending appeal clearly provides an adequate means

for her to seek the relief requested in her mandamus petition. Therefore, the petition for a

writ of mandamus is denied.




                                              2